DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 11, 2021, has been entered.
Claims 1, 4-6, 9, 11, 15-17, 20-22, and 24 are amended, thereby dissolving the previous 112 rejections.
The applicant contends that neither of the applied references, collectively or individually, achieves the claimed invention of first and second main carriers that both form an inner loop and are separated by two gaps. For instance, Guo’s carriers compose a closed loop with no gaps, and Nakamura discloses a flat carrier (p. 9).
In response, the examiner believes that one of ordinary skill would have been capable of assembling the deliverances of Guo and Nakashima to arrive at the claimed structure. Firstly, although Guo uses the term “closed loop” throughout the disclosure, this cannot be interpreted literally. For instance, paragraph [0034] characterizes the substrates as forming an “outer closed loop,” but as Figure 1B shows, sizable gaps are disposed between each substrate. Paragraph [0054], as another example, refers to “space between two substrates” so as to accommodate a variety of devices. It would be more accurate, then, to say that Guo teaches a “substantially closed loop,” which is the term used in the present application. 
Secondly, although Guo contemplates a transport mechanism (170), the reference is silent with regard to how said mechanism translates the substrate carrier through the process chamber [0033]. And as Nakamura shows, using wheels to facilitate the axial movement of a substrate carrier through a deposition system is known in the art (Fig. 2). Given that Guo has already established the precedent of situating various devices between the substrates [0054], the examiner believes one of ordinary skill would find it intuitive to incorporate wheels within these spaces to promote the critical objective of carrier translation. The gap in which the wheels are interposed may be considered the “first gap,” and any of the remaining, preexisting gaps may be deemed the “second gap,” as the claim set does not specify the content to this particular gap.
The rejections are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The “first deposition source” of claims 1, 6, 18-19, 21-22, and 24;
The “rotation mechanism” of claim 9;
The “second deposition source” of claim 15;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Each of the “first deposition source” and the “second deposition source” will be interpreted as a shower head in accordance with paragraphs [0038-39] of the specification.
The “rotation mechanism” will be interpreted as a gear (340) in accordance with paragraph [0029] of the specification.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 has been amended to specify that each of the first and second transport mechanisms move both the first and second main carriers. The claim proceeds to clarify that the transport mechanisms “comprise wheels” – as shown by Figure 3B, the wheels rolling along the first rail edge would seem to constitute the “first transport mechanism,” and the wheels rolling along the second rail edge would seem to constitute the “second transport mechanism.” It is unclear, then, how a wheel disposed on one rail edge can “move” the main carrier disposed on the opposing rail edge. Claim 1, notably, has also been amended to specify that two gaps separate the main carriers – as delineated by Figure 2B, there exists no structural linkage between the two carriers given this configuration. As such, it seems mechanically infeasible that a wheel disposed on one rail edge 
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim has been amended to specify that the second transport mechanism includes “wheels that are passive.” As shown by Figure 3A, the passive wheels (310) of the applicant’s invention are situated within the second gap, not the first. Claim 1, however, has already established that the second transport mechanism’s wheels run along the second rail edge of the first gap, not the second. Further, there is no evidence that the wheels disposed in the first and second gaps are part of the same “mechanism” – it is thus improper to assert that the second transfer mechanism comprises wheels in both the first and second gaps. To expedite prosecution, the examiner will accept the prior art disclosure of driven carrier wheels as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8, 10, 14-15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, US 2012/0111270, in view of Nakamura et al., US 5,288,329.
Claims 1-5, 18-20: Guo teaches a deposition apparatus, comprising:
A first process chamber (120);
A plurality of first deposition sources disposed in the first process chamber for delivering a deposition material [0055];
A main carrier (~115) formed as an inner closed loop to define a cylindrical space therein along the axial direction (Fig. 6A);
Wherein the first deposition sources (110) form an outer closed loop outside and around the inner closed loop [0047-48].
Figure 8B depicts an embodiment in which a showerhead constitutes the first deposition source for purposes of executing CVD or PECVD. Although in this case, the showerhead is disposed inside the carrier, given the guidance 
Further, it appears that Guo provides a single annular carrier, whereas claim 1 requires two carriers which are put together to form a “loop.” The distinction therebetween is not a patentable one, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179). Those portions of the carrier directly contacting the substrates can arbitrarily be considered the “sub-carriers.” 
Lastly, Guo is silent regarding the structure of the transport mechanism (170) [0033]. In supplementation, Nakamura provides a carrier (15a) having first and second sides for supporting substrates (14), which translates axially through a series of processing stations (Figs. 1-2). Two sets of rollers (26), disposed on either side of the carrier, move along corresponding edge rails (27), with driving pinions provided to actuate the carrier’s movement (4, 39-58). Although Nakamura’s carrier is not of a loop construction, one of ordinary skill would apprehend the relevance of the roller-rail interaction to the carrier of the primary reference. In view of the teachings of Nakamura, it would have been obvious to incorporate roller sets along with corresponding rail edges to promote the axial translation of Guo’s carrier.   
Claim 8: The configuration of the carrier is not a patentable distinction, as a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claim 10: Guo contemplates an embodiment in which the carriers bear substrates (115) on two opposing sides (Fig. 6B).
Claim 14: Guo provides a heater [0054].
Claim 15: The addition of a second process chamber would have been a routine intervention, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 21-23: Guo provides a magnet (193) oriented as a closed loop outside the deposition sources ([0039]; Fig. 6A). 
Claim 24: The type of vapor supplied is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Nakamura, and in further view of White et al., US 2007/0012558.
Guo does not teach a deposition shield. Remedying the omission is White, who provides a deposition shield (50) of web shape moveable by a series of rollers (94-96). This feature blocks a portion of the deposited material, thereby .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Nakamura, and in further view of Guo et al., US 8,236,152, hereafter ‘152.
Guo is silent regarding the matter of substrate rotation. ‘152 discloses a structurally analogous system, yet further attests that the substrate may be rotated during processing (15, 55-56). It would have been obvious to the skilled artisan to turn the substrates to improve deposition uniformity.
Claims 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Nakamura, and in further view of Welty, US 4,814,056.
Guo does not address those components surrounding the process chamber. In supplementation, Welty discloses an in-line deposition system comprising a central processing chamber (21). Additionally, Welty provides entry and exit load locks, as well as entrance and exit buffer chambers disposed between the load locks and processing chamber (Fig. 5). Gate valves are disposed between each chamber unit. It would have been obvious to incorporate Guo’s processing chamber within this in-line array to enable pre- and post-processing procedures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716